     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 1 of 16




UNITEDSTATESD  ISTRICTCOURT
SOUTHERND  ISTRICTOFNEWYORK
---
  ---
    --
     --
      ---
        --
         ---
           --
            --
             --
              - -
                --
                 --
                  ---
                    --
                     --
                      ---
                        --
                         --
                          --
                           --
                            --
                             --
                              --
                               -x
                                 :
 UNITEDSTATESOFAMER   ICA,       :
                                 :     20C
                                         r.330(A
                                               JN)
          v
          .                      :
                                 :
 GHISLAINE MAXWELL ,
                                 :
                                 :
                 Def
                   endan
                       t.
                                 :
                                 :
---
  ---
    --
     --
      ---
        --
         ---
           --
            --
             --
              - -
                --
                 --
                  ---
                    --
                     --
                      ---
                        --
                         --
                          --
                           --
                            --
                             --
                              --
                               -x


      REPLYMEMORANDUMOF LAWINSUPPORT OF MS. MAXWELL
                                                  ’S
     MOTIONTODISMISSCOUNTSF
                          IVEANDSIXOFTHESUPERSED ING
     INDICTMENTBECAUSETHEALLEGED MISSTATEMENTSARENOT
                PERJUR
                     IOUSASA MATTEROFLAW


                                       Jef
                                         freyS.Pag
                                                 liuca
                                       Laur
                                          aA .Menninger
                                       HADDON , MORGAN&FOREMANP
                                                              .C.
                                       150E a
                                            st10
                                               thAv enue
                                       Denve
                                           r,CO80 203
                                       Phone
                                           :303-831-7364

                                       Ch
                                        ris
                                          tia
                                            nR .Everde
                                                     ll
                                       COHEN&GRESSERLLP
                                       80
                                        0T hi
                                            rdA ve
                                                 nu eNew
                                       Yo
                                        rk,NY1 0022
                                       Ph
                                        one:212-9
                                                57-7600

                                       Bobb
                                          iC.S t
                                               ernhe
                                                   im
                                       LawOffic
                                              esofBobbiC .S
                                                          ter
                                                            nhe
                                                              im
                                       33 Wes
                                            t19thStr
                                                   eet-4thF
                                                          loor
                                       NewY o
                                            rk,NY1 0011
                                       Phon
                                          e:212-243-
                                                   1100


                                       A
                                       tto
                                         rne
                                           ysfo
                                              rGh
                                                is
                                                 lain
                                                    eMa
                                                      xwe
                                                        ll
            Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 2 of 16




                                                 TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

TABLE OF EXHIBITS ................................................................................................................. iii

I.        The Defamation Action....................................................................................................... 1

II.       The Questions Were Fundamentally, and Fatally, Ambiguous .......................................... 6

III.      The Questions and Answers Were Immaterial ................................................................. 10

CONCLUSION ............................................................................................................................. 10

Certificate of Service .................................................................................................................... 12




                                                                      i
            Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 3 of 16




                                              TABLE OF AUTHORITIES

Cases

Bronston v. United States, 409 U.S. 352 (1973) ................................................................... 6, 7, 10

Giuffre v. Maxwell, 325 F. Supp. 3d 428 (S.D.N.Y. 2018) ............................................................ 1

United States v. Bonacorsa, 528 F.2d 1218 (2d Cir. 1976) ............................................................ 6

United States v. Bonds, 580 F. Supp. 2d 925 (N.D. Cal. 2008) ...................................................... 9

United States v. Chujoy, 207 F. Supp. 3d 626 (W.D. Va. 2016) .................................................... 8

United States v. Cicalese, 863 F. Supp. 2d 231 (E.D.N.Y. 2012) .............................................. 7, 9

United States v. Earp, 812 F.2d 917 (4th Cir. 1987) ...................................................................... 8

United States v. Edlind, 887 F.3d 166 (4th Cir. 2018).................................................................... 8

United States v. Landau, 737 F. Supp. 778 (S.D.N.Y. 1990) ......................................................... 7

United States v. Lighte, 782 F.2d 367 (2d Cir.1986) ...................................................................... 6

United States v. Litvak, 808 F.3d 160 (2d Cir. 2015) ................................................................... 10

United States v. Manapat, 928 F.2d 1097 (11th Cir.1991) ............................................................. 7

United States v. Naegele, 341 B.R. 349 (D.D.C. 2006) .................................................................. 8

United States v. Reveron Martinez, 836 F.2d 684 (1st Cir. 1988) .................................................. 8

United States v. Ruedlinger, 990 F. Supp. 1295 (D. Kan. 1997) .................................................... 9

Rules

Fed. R. Civ. P. 32(1)(b)................................................................................................................... 6




                                                                     ii
        Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 4 of 16




                                 TABLE OF EXHIBITS

EXHIBIT L: Order Denying Motion to Join Under Rule 21 Doe v. United States, No. 08-80736-
Civ-Marra/Johnson (S.D. Fla. Apr. 7, 2016)

EXHIBIT M: Motion for Joinder Doe v. United States, No. 08-80736-Civ-Marra/Johnson (S.D.
Fla. Jan. 2, 2015)

EXHIBIT N: Ross Gow Email re. statement on behalf of Ghislaine Maxwell dated Jan. 2, 2015




                                             iii
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 5 of 16




    Th
     egov
        ernm
           entm
              isund
                  ers
                    tand
                       sbo
                         thth
                            elawa
                                ndth
                                   efa
                                     ctsr
                                        ela
                                          tedtoth
                                                eGiu
                                                   ff
                                                    rev
                                                      .

M
axw
  el
   lde
     fam
       ationl
            it
             iga
               tion
                  .Al
                    thoughth
                           egov
                              ernm
                                 enta
                                    spi
                                      restop
                                           res
                                             ent“
                                                amo
                                                  res
                                                    tre
                                                      aml
                                                        ined

p
res
  ent
    ation
        ”att
           ria
             l(R
               esp.118f
                      n.46
                         ),i
                           tisun
                               lik
                                 elytom
                                      eetth
                                          isgo
                                             al
                                              . Wh
                                                 atfo
                                                    llow
                                                       sisav
                                                           ery

t
run
  cat
    edd
      isc
        uss
          iono
             fsom
                eofth
                    efa
                      ctstop
                           lac
                             eth
                               equ
                                 est
                                   ion
                                     sanda
                                         nsw
                                           ersin M
                                                 s.M
                                                   axw
                                                     el
                                                      l’s

d
epo
  si
   tion
      sfr
        omth
           atc
             ivi
               lac
                 tionincon
                         tex
                           t:

  I
  . Th
     eDe
       fama
          tionA
              ction
    I
    n2008
        ,twoa
            ll
             ege
               dEp
                 ste
                   inv
                     ict
                       imsb
                          rough
                              tana
                                 ct
                                  ionund
                                       erth
                                          eCr
                                            imeV
                                               ict
                                                 ims
                                                   ’Righ
                                                       ts

A
ct(CVRA
      )ag
        ain
          stth
             eUn
               ite
                 dSt
                   ate
                     sgov
                        ernm
                           entpu
                               rpo
                                 rt
                                  ingtoch
                                        al
                                         leng
                                            eEp
                                              ste
                                                in’
                                                  spl
                                                    ea

a
gre
  eme
    nt.Th
        eya
          ll
           ege
             dth
               egov
                  ernm
                     entv
                        iol
                          ate
                            dth
                              eirCVRAr
                                     igh
                                       tsbye
                                           nte
                                             ringin
                                                  toth
                                                     e

a
gre
  eme
    nt.

    S
    eve
      nye
        arsl
           ate
             r,onD
                 ecemb
                     er30
                        ,2014
                            ,Ms
                              .Giu
                                 ffr
                                   emov
                                      edtojo
                                           inth
                                              eCVRAa
                                                   ct
                                                    ion
                                                      ,

c
la
 imingsh
       etooh
           adh
             erCVRAr
                   igh
                     tsv
                       iol
                         ate
                           dbyth
                               egov
                                  ernm
                                     ent
                                       .OnJ
                                          anu
                                            ary1
                                               ,2015
                                                   ,Ms
                                                     .

G
iuf
  fref
     ileda“
          cor
            rec
              ted
                ”jo
                  ind
                    ermo
                       tion
                          . Th
                             eis
                               suep
                                  res
                                    ent
                                      edinh
                                          erjo
                                             ind
                                               ermo
                                                  tionw
                                                      as

n
arr
  ow:wh
      eth
        ersh
           eshou
               ldb
                 epe
                   rmi
                     tte
                       dtojo
                           inth
                              eCVRAa
                                   ct
                                    iona
                                       sap
                                         artyund
                                               erF
                                                 ede
                                                   ralRu
                                                       le

o
fCiv
   ilP
     roc
       edu
         re21
            ,sp
              eci
                fic
                  al
                   ly,wh
                       eth
                         ersh
                            ewa
                              sa“
                                knownv
                                     ict
                                       im[
                                         ]ofM
                                            r.E
                                              pst
                                                eina
                                                   ndth
                                                      e

Gov
  ernm
     entow
         edth
            emCVRAdu
                   tie
                     s,”Ex
                         .La
                           t5.Y
                              et
                               ,th
                                 ecou
                                    rtno
                                       ted
                                         ,“th
                                            ebu
                                              lko
                                                fth
                                                  e

[mo
  tion
     ]con
        sis
          tso
            fcop
               iou
                 sfa
                   ctu
                     ald
                       eta
                         il
                          sth
                            at[G
                               iuf
                                 fre
                                   ]and[h
                                        erc
                                          o-mov
                                              ant
                                                ]‘wou
                                                    ldp
                                                      rov
                                                        e...

i
fal
  low
    edtojo
         in.
           ’”I
             d.(b
                rac
                  ket
                    som
                      it
                       ted
                         ).M
                           s.G
                             iuf
                               freg
                                  ratu
                                     itou
                                        slyin
                                            clud
                                               edp
                                                 rovo
                                                    cat
                                                      ivea
                                                         nd

“
lur
  idd
    eta
      il
       s”o
         fhe
           ral
             leg
               eds
                 exu
                   ala
                     ctiv
                        it
                         iesa
                            sana
                               ll
                                ege
                                  dvi
                                    ctimo
                                        fse
                                          xua
                                            ltr
                                              aff
                                                ick
                                                  ing
                                                    .Id
                                                      .

    A
    tth
      etim
         eth
           eyf
             il
              edth
                 e mo
                    tion
                       ,Ms
                         .Giu
                            ff
                             rea
                               ndh
                                 erl
                                   awy
                                     erskn
                                         ewth
                                            atth
                                               emed
                                                  iah
                                                    ad

b
eenfo
    llow
       ingth
           eEp
             ste
               inc
                 rim
                   ina
                     lca
                       seandth
                             eCVRAa
                                  ct
                                   ion
                                     .Wh
                                       ileth
                                           eyd
                                             el
                                              ibe
                                                rat
                                                  elyf
                                                     ile
                                                       dth
                                                         e

mo
 tionw
     ithou
         tdi
           sclo
              sin
                gMs
                  .Giu
                     ff
                      re’
                        snam
                           e,c
                             laim
                                ingth
                                    ene
                                      edfo
                                         rpr
                                           ivac
                                              yands
                                                  ecr
                                                    ecy
                                                      ,th
                                                        ey

m
adenoa
     tt
      emp
        ttof
           ileth
               emo
                 tionund
                       ers
                         eal
                           .Qu
                             iteth
                                 econ
                                    tra
                                      ry,th
                                          eyf
                                            iledth
                                                 emo
                                                   tionpub
                                                         lic
                                                           ly.

A
sth
  edi
    str
      ic
       tcou
          rtno
             tedinru
                   lingonth
                          ejo
                            ind
                              ermo
                                 tion
                                    ,Ms
                                      .Giu
                                         ff
                                          re“
                                            nam
                                              e[d
                                                ]se
                                                  ver
                                                    al


                                    1
      Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 6 of 16




ind
  ividu
      als
        ,andsh
             eof
               fer
                 sde
                   ta
                    il
                     sabou
                         tth
                           etyp
                              eofs
                                 exa
                                   ctsp
                                      erf
                                        orm
                                          eda
                                            ndwh
                                               ereth
                                                   eytook

p
lac
  e.”Ex
      .La
        t5.Th
            ecou
               rtr
                 uledthelu
                         ridd
                            eta
                              il
                               sar
                                 eunn
                                    ece
                                      ssa
                                        ry”
                                          :“Th
                                             efa
                                               ctu
                                                 ald
                                                   eta
                                                     il
                                                      s

r
ega
  rdingw
       homa
          ndwh
             ereth
                 eJa
                   neDo
                      eseng
                          age
                            dins
                               exu
                                 ala
                                   ct
                                    ivi
                                      tie
                                        sar
                                          eimm
                                             ate
                                               ria
                                                 land

imp
  ert
    ine
      nt...
          ,esp
             eci
               allyc
                   ons
                     ide
                       ringth
                            atth
                               esed
                                  eta
                                    il
                                     sinvo
                                         lvenon
                                              -pa
                                                rt
                                                 ieswhoa
                                                       reno
                                                          tre
                                                            la
                                                             ted

toth
   ere
     spond
         entGov
              ernm
                 ent
                   .”Id
                      .Ac
                        cord
                           ing
                             ly,“
                                [t
                                 ]he
                                   seunn
                                       ece
                                         ssa
                                           ryd
                                             eta
                                               il
                                                ssh
                                                  al
                                                   lbes
                                                      tr
                                                       ick
                                                         en.
                                                           ”

Id
 .Th
   ecou
      rtth
         ens
           tru
             cka
               llM
                 s.G
                   iuf
                     fre
                       ’sf
                         actu
                            ala
                              lleg
                                 at
                                  ion
                                    sre
                                      la
                                       tingtoh
                                             era
                                               ll
                                                ege
                                                  dse
                                                    xua
                                                      l

a
ct
 ivi
   tie
     sandh
         era
           ll
            ega
              tion
                 sofm
                    iscondu
                          ctbynon
                                -pa
                                  rt
                                   ies
                                     .Id
                                       .at5
                                          -6.Th
                                              ecou
                                                 rts
                                                   aidth
                                                       est
                                                         rik
                                                           ing

o
fth
  e“lu
     ridd
        eta
          il
           s”w
             asas
                anc
                  tionfo
                       rMs
                         .Giu
                            ffr
                              e’simp
                                   rop
                                     erin
                                        clu
                                          siono
                                              fth
                                                eminh
                                                    ermo
                                                       tion
                                                          .

S
eeid.a
     t6-
       7.Th
          edi
            str
              ictcou
                   rtfoundno
                           tonlyth
                                 atth
                                    e“lu
                                       ridd
                                          eta
                                            il
                                             s”w
                                               ereunn
                                                    ece
                                                      ssa
                                                        rybu
                                                           tal
                                                             so

th
 atth
    een
      ti
       rejo
          ind
            ermo
               tionw
                   as“
                     ent
                       ire
                         lyunn
                             ece
                               ssa
                                 ry.
                                   ”Id
                                     .at7
                                        .

      M
      s.G
        iuf
          frea
             ndh
               erl
                 awy
                   erskn
                       ewth
                          emo
                            tionw
                                itha
                                   lli
                                     ts“
                                       lur
                                         idd
                                           eta
                                             il
                                              s”w
                                                asunn
                                                    ece
                                                      ssa
                                                        ry

b
eca
  use
    ,asth
        ecou
           rtpo
              int
                edou
                   t,th
                      emo
                        tioni
                            tse
                              lfr
                                ecogn
                                    ize
                                      dth
                                        atsh
                                           ewou
                                              ldb
                                                eab
                                                  leto

p
art
  ic
   ipa
     tea
       saf
         actw
            itn
              esstoa
                   chi
                     eveth
                         esam
                            ere
                              sul
                                tsh
                                  esough
                                       tasap
                                           arty
                                              .Se
                                                eid.a
                                                    t7-
                                                      8;s
                                                        ee

a
lsoid.a
      t8(no
          tingth
               ati
                 nth
                   emo
                     tion
                        ,Ms
                          .Giu
                             ff
                              re’
                                slawy
                                    erss
                                       aidth
                                           at“
                                             reg
                                               ard
                                                 les
                                                   sofw
                                                      heth
                                                         er

th
 isCou
     rtg
       ran
         tsth
            e... Mo
                  tion
                     ,‘th
                        eyw
                          il
                           lca
                             ll[h
                                er]a
                                   saw
                                     itn
                                       essa
                                          tanyt
                                              ria
                                                l’”
                                                  ).T
                                                    hec
                                                      our
                                                        t

d
eni
  edG
    iuf
      fre
        ’sjo
           ind
             er mo
                 tion
                    .Id
                      .at10
                          .On
                            eofth
                                enon
                                   -pa
                                     rt
                                      iesM
                                         s.G
                                           iuf
                                             fre“
                                                nam
                                                  ed”

r
epe
  ate
    dlyinth
          ejo
            ind
              er mo
                  tionw
                      asM
                        s.M
                          axw
                            el
                             l.Ex
                                .M,a
                                   t3-
                                     6.A
                                       cco
                                         rdingtoth
                                                 e“lu
                                                    rid

d
eta
  il
   s”M
     s.G
       iuf
         frein
             clud
                edinth
                     emo
                       tion
                          ,Ms
                            .Ma
                              xwe
                                llp
                                  erson
                                      allyw
                                          asinvo
                                               lve
                                                 dina“
                                                     sexu
                                                        al

a
bus
  eands
      ext
        raf
          fic
            kings
                chem
                   e”c
                     rea
                       tedbyE
                            pst
                              ein
                                :

  •     M
        s.M axw
              el
               l“app
                   roach
                       ed”Giu
                            ff
                             r ein1999wh
                                       enG
                                         iuf
                                           frew
                                              as“
                                                fi
                                                 fte
                                                   eny
                                                     ear
                                                       sold
                                                          ”to
        r
        ecru
           ithe
              rin
                tothes
                     cheme
                         .Id.at3.

  •     M
        s.M axwe
               llwas“oneofth
                           em ainwom
                                   en”Ep
                                       ste
                                         inu
                                           sedto“
                                                pro
                                                  cur
                                                    eund
                                                       er-
                                                         age
                                                           d
        g
        ir
         lsfors
              exua
                 la c
                    tiv
                      it
                       ies
                         .”Id.

  •     M
        s.M
          axw
            el
             lwa
               sa“
                 prim
                    aryc
                       o-c
                         onsp
                            ira
                              tor
                                ”wi
                                  thEp
                                     ste
                                       ininh
                                           iss
                                             chem
                                                e.I
                                                  d.




                                     2
      Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 7 of 16




  •     She“per
              suad
                 ed”Giuf
                       fretogotoEps
                                  tein’
                                      sm ans
                                           ion“inaf
                                                  ash
                                                    ionv
                                                       erys
                                                          imi
                                                            lartoth
                                                                  e
        manne
            rinw h
                 ichE
                    p s
                      teinandhi
                              soth
                                 erc o-con
                                         spi
                                           rato
                                              rscoe
                                                  rce
                                                    ddoze
                                                        nsofo
                                                            ther
        chi
          ldr
            en.”I
                d.

  •     M
        s.Maxw el
                l“a
                  pprec
                      iatedth
                            eimmuni
                                  ty”shea
                                        cqui
                                           redunde
                                                 rE ps
                                                     tein’
                                                         splea
        a
        gre
          em ent
               ,bec
                  ausetheimmuni
                              typro
                                  tec
                                    tedhe
                                        rfrompros
                                                ecut
                                                   ion“ fo
                                                         rth
                                                           ecrim
                                                               essh
                                                                  e
        c
        omm i
            ttedinF
                  lor
                    ida.
                       ”I d.

  •     Ms
         .M axwe
               ll“
                 ass
                   ist
                     [ed
                       ]inin
                           ter
                             nat
                               iona
                                  llyt
                                     raf
                                       fick
                                          ing
                                            ”Giu
                                               ff
                                                rea
                                                  nd“
                                                    num
                                                      erouso
                                                           the
                                                             r
        youngg
             ir
              lsfo
                 rsexua
                      lpurpo
                           ses
                             .”Id.

  •     G
        iuf
          frewas“
                for
                  ced
                    ”towa
                        tchEps
                             tein
                                ,M s.Maxw
                                        el
                                         lando
                                             the
                                               rs“
                                                 eng
                                                   ageini
                                                        lle
                                                          gal
        s
        exuala
             ctsw
                ithdo
                    zen
                      sofund
                           era
                             gegirl
                                  s.”I
                                     d.
I
nth
  ejo
    ind
      ermo
         tion
            ,Giu
               ff
                rea
                  lsoa
                     lle
                       gedsh
                           ewa
                             s“fo
                                rce
                                  d”toh
                                      aves
                                         exw
                                           ithH
                                              arv
                                                ardl
                                                   aw

p
rof
  esso
     rAl
       anD
         ershow
              itz
                ,“mod
                    els
                      cou
                        t”J
                          eanLu
                              cBrun
                                  el
                                   ,and“m
                                        anyo
                                           the
                                             rpow
                                                erf
                                                  ulm
                                                    en,

in
 clud
    ingnum
         erou
            spr
              omin
                 entAm
                     eri
                       canpo
                           li
                            tic
                              ian
                                s,pow
                                    erfu
                                       lbu
                                         sin
                                           essex
                                               ecu
                                                 tiv
                                                   es,fo
                                                       reign

p
res
  iden
     ts
      ,aw
        ell-
           knownP
                rim
                  eMin
                     is
                      ter
                        ,ando
                            the
                              rwo
                                rldl
                                   ead
                                     ers
                                       .”Id
                                          .at4
                                             -6.

      G
      iuf
        fres
           aida
              fte
                rse
                  rvingfo
                        rfou
                           rye
                             arsa
                                sa“
                                  sexs
                                     lav
                                       e,”sh
                                           e“m
                                             ana
                                               gedtoe
                                                    sca
                                                      petoa

fo
 reigncoun
         trya
            ndh
              ideou
                  tfr
                    omEp
                       ste
                         inandh
                              isc
                                o-c
                                  onsp
                                     ira
                                       tor
                                         sfo
                                           rye
                                             ars
                                               .”I
                                                 d.a
                                                   t3.

      G
      iuf
        fresugg
              est
                edth
                   egov
                      ernm
                         entw
                            asp
                              arto
                                 fEp
                                   ste
                                     in’
                                       s“c
                                         onsp
                                            ira
                                              cy”wh
                                                  eni
                                                    t“s
                                                      ecr
                                                        et
                                                         ly”

n
ego
  tia
    tedanon-
           pro
             sec
               utiona
                    gre
                      emen
                         twi
                           thEp
                              ste
                                inp
                                  rec
                                    lud
                                      ingf
                                         ede
                                           ralp
                                              ros
                                                ecu
                                                  tiono
                                                      fEp
                                                        ste
                                                          in

a
ndh
  is“
    co-
      con
        spi
          rato
             rs
              .”Id
                 .at6
                    .Th
                      egov
                         ernm
                            ent
                              ’ss
                                ecr
                                  ecy
                                    ,Giu
                                       ffr
                                         eal
                                           leg
                                             ed,w
                                                asmo
                                                   tiv
                                                     ate
                                                       dby

i
tsf
  earth
      atG
        iuf
          frewou
               ldr
                 ais
                   e“pow
                       erf
                         ulob
                            jec
                              tion
                                 s”toth
                                      eag
                                        reem
                                           entth
                                               atwou
                                                   ldh
                                                     ave“
                                                        she
                                                          d

t
rem
  endou
      spub
         licl
            igh
              tonEp
                  ste
                    inando
                         the
                           rpow
                              erf
                                ulind
                                    ividu
                                        als
                                          .”I
                                            d.a
                                              t6-
                                                7.

      A
      sGiu
         ff
          rea
            ndh
              erl
                awy
                  erse
                     xpe
                       cte
                         d,b
                           efo
                             reD
                               is
                                tr
                                 ictJudg
                                       eMa
                                         rrainth
                                               eCVRAa
                                                    ct
                                                     ion

c
oulds
    tr
     iketh
         e“lu
            ridd
               eta
                 il
                  s”o
                    fGiu
                       ff
                        re’
                          sal
                            leg
                              at
                               ion
                                 sinth
                                     ejo
                                       ind
                                         ermo
                                            tion
                                               ,memb
                                                   erso
                                                      fth
                                                        e

m
edi
  aob
    tain
       edc
         opi
           eso
             fth
               emo
                 tion,p
                      rin
                        tedth
                            e“lu
                               rid
                                 ”de
                                   ta
                                    il
                                     sint
                                        ablo
                                           idn
                                             ewspub
                                                  lic
                                                    at
                                                     ion
                                                       s,a
                                                         nd

sough
    tcomm
        entf
           rom M
               s.M
                 axw
                   el
                    l,P
                      rof
                        esso
                           rDe
                             rshow
                                 it
                                  zando
                                      the
                                        rs.

      OnJ
        anu
          ary2
             ,2015
                 ,UKl
                    awy
                      ersf
                         orM
                           s.M
                             axw
                               el
                                lse
                                  ntr
                                    epr
                                      ese
                                        nta
                                          tiv
                                            eso
                                              fBr
                                                it
                                                 ishm
                                                    edi
                                                      a

o
rga
  niz
    at
     ion
       sanem
           ailcon
                tain
                   ing“
                      aquo
                         tab
                           les
                             tat
                               eme
                                 ntonb
                                     eha
                                       lfo
                                         fMs
                                           .Ma
                                             xwe
                                               ll
                                                .”Th
                                                   eem
                                                     ail


                                     3
       Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 8 of 16




w
ass
  enttomo
        reth
           an6andp
                 rob
                   ablyl
                       essth
                           an30 m
                                edi
                                  are
                                    pre
                                      sen
                                        tat
                                          ive
                                            s.Th
                                               eem
                                                 ailtoth
                                                       eme
                                                         dia

m
emb
  ersr
     ead
       :

    To W
       homI
          tMayCon
                cern
                   ,
    P
    lea
      sef
        indatta
              che
                daquot
                     abl
                       esta
                          temen
                              tonbeh
                                   alfofM s
                                          .Maxw
                                              el
                                               l. Nof
                                                    urth
                                                       er
    c
    ommunica
           tionwi
                llb
                  eprov
                      idedbyh
                            eronth
                                 ismatt
                                      er.
    Th
     ank
       sfo
         ryou
            rund
               ers
                 tand
                    ing
                      .
    B
    est
    Ro
     ss
    Ro
     ssGow
    ACU
      ITYR
         epu
           tat
             ion
    J
    aneDoe3i
           sV irg
                iniaRob
                      ert
                        s—sono tanewindividua
                                            l.Th
                                               eall
                                                  eg a
                                                     tionsmadeby
    V
    ic
     tor
       iaRob
           ert
             sa ga
                 ins
                   tGhis
                       lain
                          eM  axwe
                                 lla
                                   reuntrue.Theo
                                               rig
                                                 inalalle
                                                        gat
                                                          ion
                                                            s
    a
    reno
       tnewandh avebe
                    enful
                        lyrespond
                                edtoandshowntob eunt
                                                   ru e
                                                      .
    Eachtimethestoryisretold[si
                              c]itchangeswi
                                          thn ewsalac
                                                    iou
                                                      sd e
                                                         ta
                                                          ilsabou
                                                                t
    publ
       icfigure
              sa ndwo r
                      ldl ead
                            ersa ndnowitisa
                                          lle
                                            g edby MsRober
                                                         ts[si
                                                             c]th
                                                                at
    Al
     anD  e
          rschowitz[s
                    ic]isinvolvedinhavingse
                                          xualrel
                                                ation
                                                    swithher
                                                           ,whichhe
    den
      i e
        s.
    MsRobert
           scla
              imsareobv
                      iou
                        sli
                          esandshou
                                  ldb
                                    etr
                                      eat
                                        eda
                                          ssu
                                            cha
                                              ndno
                                                 t
    pub
      lic
        isedasnews
                 ,asthe
                      yarede
                           famato
                                ry.
    Gh
     isla
        ineMaxw el
                 l’sorigina
                          lrespons
                                 etotheli
                                        esandd e
                                               famatoryc
                                                       l a
                                                         im srema
                                                                ins
    thesame
          .M a xwel
                  lstronglydeniesa
                                 lleg
                                    at
                                     ionsofa nun
                                               savourynatu
                                                         re,which
    ha
     v eapp
          ear
            e dintheB ri
                       tishpr
                            essandelsewhe
                                        r eandre
                                               serv
                                                  esh e
                                                      rrighttose
                                                               ek
    re
     d r
       essa
          tther e
                peti
                   tiono fsuc
                            ho lddef
                                   am a
                                      torycla
                                            ims.
Ex
 .N.
    E
    igh
      tye
        arsa
           fte
             rEp
               ste
                 in’
                   sgu
                     il
                      typ
                        lea
                          ,Giu
                             ff
                              reb
                                rough
                                    tth
                                      ede
                                        fam
                                          ationa
                                               ction
                                                   ,re
                                                     pea
                                                       ting

m
anyo
   fth
     eal
       leg
         at
          ion
            ssh
              emad
                 einh
                    erCVRAjo
                           ind
                             ermo
                                tion
                                   . Th
                                      ecomp
                                          la
                                           inta
                                              ll
                                               ege
                                                 dth
                                                   atth
                                                      e

J
anu
  ary20
      15s
        ta
         tem
           ent“
              con
                tain
                   edth
                      efo
                        llow
                           ingd
                              el
                               ibe
                                 rat
                                   efa
                                     lsehood
                                           s”:

    (
    a)Th
       atG
         iuf
           fre
             ’ssw
                orna
                   ll
                    ega
                      tion
                         s“a
                           gain
                              stGh
                                 is
                                  la
                                   ineM
                                      axw
                                        el
                                         lar
                                           eun
                                             tru
                                               e.”
    (b
     )Th
       atth
          eal
            leg
              at
               ion
                 sha
                   veb
                     een“
                        showntob
                               eun
                                 tru
                                   e.”
    (
    c)Th
       atG
         iuf
           fre
             ’s“
               cla
                 imsa
                    reobv
                        iou
                          sli
                            es.
                              ”




                                      4
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 9 of 16




    Th
     ede
       fam
         ationl
              it
               iga
                 tionw
                     asl
                       ega
                         llyv
                            eryc
                               omp
                                 lic
                                   ateda
                                       ndN
                                         ewY
                                           orkl
                                              awa
                                                ffo
                                                  rde
                                                    d

m
anys
   ta
    tuto
       ry,c
          ommonl
               aw,a
                  ndc
                    ons
                      ti
                       tut
                         ion
                           ald
                             efe
                               nse
                                 sto M
                                     s.M
                                       axw
                                         ell(wh
                                              ichm
                                                 ayb
                                                   ecom
                                                      e

r
elev
   anta
      tano
         the
           rtim
              e).I
                 nadd
                    it
                     iontos
                          trongl
                               ega
                                 lde
                                   fen
                                     sesM
                                        s.M
                                          axw
                                            el
                                             l’sd
                                                efe
                                                  nseo
                                                     ftr
                                                       uthw
                                                          as

e
xce
  ption
      al
       .Itw
          asc
            lea
              rth
                atg
                  iventh
                       ewo
                         rdingo
                              fMr
                                .Gow
                                   ’ss
                                     ta
                                      tem
                                        ent
                                          ,proo
                                              foff
                                                 als
                                                   ityo
                                                      fon
                                                        e

o
rmo
  reo
    fGiu
       ffr
         e’sc
            la
             imswou
                  ldb
                    eenoughtod
                             efe
                               atth
                                  eciv
                                     ila
                                       ct
                                        ion
                                          .Ve
                                            ryqu
                                               ick
                                                 lyth
                                                    erew
                                                       ere

m
anyp
   rov
     abl
       e“obv
           iou
             sli
               es.
                 ”Af
                   ewe
                     xamp
                        les
                          :

  • Cont
       rarytoh
             ercl
                aimof“sl
                       ave
                         ry,
                           ”Giu
                              ff
                               rel
                                 ivedindep
                                         end
                                           ent
                                             lyf
                                               romherpa
                                                      ren
                                                        tswi
                                                           thher
    fi
     ancélongbe
              foreme
                   etingEp
                         ste
                           inorMs
                                .M axwel
                                       landhe
                                            ldanumb
                                                  erofjob
                                                        sin2001
    and2002.
  • G
    iuf
      fre
        ’semploymen
                  tattheMa
                         r-a-
                            Lagospabeg
                                     aninfa
                                          ll2000wh
                                                 ensh
                                                    ewa
                                                      s17,no
                                                           t15.
    (Th
      isfa
         ls
          ityw a
               simpo
                   rtan
                      ttoG
                         iuf
                           fre
                             ’ssto
                                 ryf
                                   orm anyr
                                          eason
                                              s.
                                               )
  • Pa
     lmB e
         achPol
              iceinve
                    st
                     igat
                        ionreve
                              alednoe
                                    viden
                                        cetha
                                            tM s
                                               .M axwel
                                                      lw a
                                                         sinvo
                                                             lvedin
    se
     xua
       labuseofminor
                   s,sexu
                        altr
                           aff
                             ick
                               ingorpr
                                     oduc
                                        tionorpo
                                               sse
                                                 ssionofch
                                                         ild
    po
     rno
       graphy
            .
  • Nonud
        epho
           tog
             rapho
                 fGiu
                    ff
                     rewa
                        sdi
                          spl
                            aye
                              dinEp
                                  ste
                                    in’
                                      shom
                                         e.
  • G
    iuf
      fre
        ’st
          ale
            sabou
                tfo
                  reignp
                       res
                         iden
                            tsandp
                                 rim
                                   emin
                                      is
                                       ter
                                         swe
                                           reun
                                              tru
                                                e.
  • A
    llofth
         efamou
              speop
                  leGiuf
                       frec
                          la
                           imedtoha
                                  veb
                                    eens
                                       exu
                                         al
                                          lyt
                                            raf
                                              fick
                                                 edtod
                                                     eni
                                                       edth
                                                          ese
    c
    laims
        ,whic
            hw e
               recomp
                    let
                      elyimp
                           lau
                             sib
                               le
                                .
Impo
   rta
     ntly
        ,Giu
           ff
            repo
               st-
                 dat
                   esth
                      eal
                        leg
                          ation
                              scon
                                 tain
                                    edinth
                                         esup
                                            ers
                                              edingind
                                                     ic
                                                      tme
                                                        nt

(
“Ind
   ictm
      ent
        ”)byth
             reey
                ear
                  s. Byh
                       erc
                         la
                          ims
                            ,anda
                                dmi
                                  ssion
                                      s,sh
                                         edidno
                                              tme
                                                etEp
                                                   ste
                                                     inun
                                                        ti
                                                         l

2000
   ,longa
        fte
          rth
            eac
              cus
                ersn
                   amedinth
                          eInd
                             ictm
                                ent
                                  .He
                                    rst
                                      rongc
                                          onn
                                            ect
                                              ionw
                                                 ithth
                                                     esea
                                                        ccu
                                                          ser
                                                            s

d
eve
  lop
    edth
       roughh
            erl
              awy
                ersw
                   hol
                     ike
                       lyr
                         epr
                           esen
                              tatl
                                 eas
                                   ttwoo
                                       fth
                                         eac
                                           cus
                                             ersa
                                                ndsom
                                                    eofth
                                                        e

w
itne
   sse
     s.

    V
    ir
     tua
       llye
          veryi
              ssu
                einth
                    ede
                      fam
                        ationa
                             ct
                              ionw
                                 asc
                                   ont
                                     est
                                       ed.Ar
                                           evi
                                             ewo
                                               fth
                                                 edo
                                                   cke
                                                     t,

un
 for
   tun
     ate
       ly,r
          efl
            ect
              sov
                eron
                   e-thou
                        sande
                            ntr
                              ies
                                .Th
                                  epa
                                    rt
                                     iesd
                                        isa
                                          gre
                                            eda
                                              bou
                                                tth
                                                  esc
                                                    opea
                                                       nd

m
ean
  ingo
     fvi
       rtu
         al
          lya
            llo
              fJudg
                  eSw
                    eet
                      ’sd
                        isc
                          ove
                            ryo
                              rde
                                rs
                                 ,in
                                   clud
                                      ing tho
                                            ser
                                              ela
                                                tedto M
                                                      s.

M
axw
  el
   l’sd
      epo
        si
         tion
            s.S
              ign
                if
                 ica
                   ntly
                      ,Judg
                          eSw
                            eet
                              ’sO
                                rde
                                  rpr
                                    efa
                                      ceda
                                         llth
                                            eli
                                              stedc
                                                  atego
                                                      rie
                                                        swi
                                                          th

th
 ewo
   rds“
      sexu
         ala
           ct
            ivi
              ty”a
                 n“s
                   exu
                     ala
                       ct
                        ivi
                          tie
                            s.”


                                    5
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 10 of 16




    A
    sexp
       ect
         ed,bo
             thd
               epo
                 si
                  tion
                     swe
                       reho
                          st
                           ile
                             .Th
                               equ
                                 est
                                   ion
                                     spo
                                       sedto M
                                             s.M
                                               axw
                                                 el
                                                  lwe
                                                    re

poo
  rlyph
      ras
        edw
          ithou
              tre
                gardtoth
                       eru
                         leso
                            fev
                              ide
                                nce
                                  .Ac
                                    cord
                                       ing
                                         ly,c
                                            oun
                                              selfo
                                                  rMs
                                                    .Maxw
                                                        ell

w
asr
  equ
    ire
      dtoob
          jec
            tma
              nyt
                ime
                  s.A
                    sth
                      isc
                        our
                          tknow
                              s,c
                                ivi
                                  lli
                                    tig
                                      ant
                                        sar
                                          elim
                                             itedtoth
                                                    reetyp
                                                         es

o
fob
  jec
    tion
       s:fo
          rm,found
                 at
                  ion
                    ,andp
                        riv
                          ileg
                             e. Wh
                                 entho
                                     seobj
                                         ect
                                           ion
                                             sar
                                               epo
                                                 sed
                                                   ,th
                                                     eex
                                                       amin
                                                          er

h
asth
   eoppo
       rtun
          itytoa
               skfo
                  rth
                    eba
                      siso
                         fth
                           eob
                             jec
                               tion
                                  .Iti
                                     sno
                                       tin
                                         cumb
                                            ent
                                              ,ind
                                                 eedi
                                                    tisno
                                                        t

p
erm
  it
   ted
     ,fo
       rth
         eob
           jec
             tingl
                 awy
                   ertoe
                       xpoundonth
                                eba
                                  sisfo
                                      rth
                                        eob
                                          jec
                                            tionun
                                                 les
                                                   sask
                                                      ed.

     V
     ir
      tua
        llya
           llo
             fth
               equ
                 est
                   ion
                     sth
                       atfo
                          rm th
                              eba
                                siso
                                   fCoun
                                       tsF
                                         ivea
                                            ndS
                                              ixw
                                                ereth
                                                    esub
                                                       jec
                                                         t

o
fva
  lidob
      jec
        tion
           s. Ap
               rer
                 equ
                   is
                    itetou
                         seo
                           fde
                             pos
                               it
                                iont
                                   est
                                     imonya
                                          ttr
                                            iali
                                               sth
                                                 atth
                                                    ete
                                                      st
                                                       imony

mu
 stb
   eadm
      iss
        ibl
          eund
             erth
                eFe
                  der
                    alRu
                       leso
                          fEv
                            ide
                              ncea
                                 sifth
                                     ede
                                       pon
                                         entw
                                            erep
                                               res
                                                 entand

t
est
  ify
    ing
      .Fe
        d.R
          .Civ
             .P.32
                 (1)
                   (b)
                     .Th
                       efo
                         rma
                           ndfound
                                 at
                                  iono
                                     fth
                                       equ
                                         est
                                           ion
                                             sask
                                                edw
                                                  ere

imp
  rop
    era
      ndl
        arg
          elyno
              tre
                lev
                  antinth
                        econ
                           tex
                             tofth
                                 ede
                                   fam
                                     ationa
                                          ction
                                              .Iti
                                                 sun
                                                   lik
                                                     elyth
                                                         ata
                                                           ny

o
fth
  ean
    swe
      rsw
        ouldh
            aveb
               eena
                  dmi
                    tte
                      datanyt
                            ria
                              l.

 I
 I. Th
     eQu
       est
         ion
           sWe
             reFundam
                    enta
                       lly
                         ,andFa
                              tal
                                ly,Amb
                                     iguou
                                         s
    I
    nadd
       it
        iontob
             eingpoo
                   rlyph
                       ras
                         ed,th
                             equ
                               est
                                 ion
                                   swe
                                     reunqu
                                          est
                                            ion
                                              ablyamb
                                                    iguou
                                                        s.

“
[W]h
   enal
      ineo
         fqu
           est
             ion
               ingi
                  ssov
                     agu
                       eastob
                            e‘fund
                                 amen
                                    ta
                                     llyamb
                                          iguou
                                              s,’th
                                                  ean
                                                    swe
                                                      rs

a
sso
  cia
    tedw
       ithth
           equ
             est
               ion
                 spo
                   sedm
                      ayb
                        ein
                          suf
                            fic
                              ien
                                tasam
                                    att
                                      ero
                                        flawtosuppo
                                                  rt

[
a]p
  erju
     ryc
       onv
         ict
           ion
             .”Un
                itedS
                    tat
                      esv
                        .Ligh
                            te
                             ,782F
                                 .2d367(
                                       2dC
                                         ir
                                          .1986
                                              );s
                                                eea
                                                  lsoUn
                                                      ited

S
tat
  esv
    .Bona
        cor
          sa,528F
                .2d1218
                      ,1221(
                           2dC
                             ir
                              .1976
                                  ).“P
                                     rec
                                       isequ
                                           est
                                             ion
                                               ingi
                                                  simp
                                                     era
                                                       tiv
                                                         easa

p
red
  ica
    tefo
       rth
         eof
           fen
             seo
               fpe
                 rju
                   ry.
                     ”Bron
                         stonv
                             .Un
                               itedS
                                   tat
                                     es,409U
                                           .S.352
                                                ,362(1973
                                                        ).“A

qu
 est
   ioni
      sfund
          amen
             ta
              llyamb
                   iguou
                       swh
                         eni
                           tisno
                               taph
                                  ras
                                    ewi
                                      tham
                                         ean
                                           inga
                                              bou
                                                twh
                                                  ichm
                                                     eno
                                                       f

o
rdin
   aryin
       tel
         lec
           tcou
              ldag
                 ree
                   ,no
                     ron
                       ewh
                         ichc
                            ouldb
                                eus
                                  edw
                                    ithmu
                                        tua
                                          lund
                                             ers
                                               tand
                                                  ingbya

qu
 est
   ion
     era
       nda
         nsw
           ere
             run
               les
                 sitw
                    ered
                       efin
                          eda
                            tth
                              etim
                                 eitw
                                    eresough
                                           tando
                                               ffe
                                                 reda
                                                    s

t
est
  imony
      .”L
        igh
          te,782F
                .2da
                   t375(
                       cle
                         ane
                           dup
                             ).H
                               ere
                                 ,th
                                   equ
                                     est
                                       ion
                                         swe
                                           re“
                                             fund
                                                ame
                                                  nta
                                                    lly

amb
  iguou
      s,”c
         ont
           ain
             ingp
                art
                  icu
                    larund
                         efin
                            edt
                              erm
                                s,“
                                  sch
                                    eme
                                      ”and“
                                          rec
                                            rui
                                              t”fo
                                                 rex
                                                   amp
                                                     le
                                                      .


                                    6
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 11 of 16




    Th
     egov
        ernm
           entc
              omp
                la
                 insth
                     atM
                       s.M
                         axw
                           el
                            lha
                              sno
                                tci
                                  teda
                                     nyc
                                       ase
                                         swh
                                           ereap
                                               erju
                                                  ry

c
oun
  twa
    sdi
      smi
        ssedp
            ret
              ria
                lfo
                  r“fund
                       amen
                          ta
                           lamb
                              igu
                                ity
                                  .”R
                                    esp
                                      .120.O
                                           fcou
                                              rse
                                                ,th
                                                  egov
                                                     ernm
                                                        ent

mu
 stknowth
        atmy
           ria
             dex
               amp
                 lese
                    xis
                      t.Un
                         itedS
                             tat
                               esv
                                 .Ci
                                   cal
                                     ese,863F
                                            .Supp
                                                .2d231
                                                     ,236
                                                        –37

(E
 .D.N
    .Y.2012
          ),i
            sin
              stru
                 ct
                  ive
                    :

    Succinc
          tly,thep rosecu
                        to rd idno tfu l
                                       fi
                                        llherobligationto“p inth ew itnessdownto
    thesp ec
           i f
             icob jectof[h e r
                             ]inqu iry.”Bronston,409 U  .S.at360 . Anynumb   erof
    st
     r a
       ight
          fo rwardfo l
                     low-upqu  estion scouldh av
                                               ec lari
                                                     fi edtheobj ectofinquiry.For
    examp l
          e,ina dditiontoth  e“attemp t”qu es
                                            tion m ent
                                                     ion ede a
                                                             rlier,thegov ernm e
                                                                               nt
    couldha vecuredth eamb igu i
                               tybysupp  lyingthed ate,tim eorloc a
                                                                  tiono fthetarg
                                                                               et
    meet
       ing, fo c us
                  ing C   ic a
                             l e
                               se' s a  ttent
                                            ion on th     e sp e cif
                                                                   ic e  vents a t
    issue.S
          eeRa zzaia,370F  .Supp .at578–79 .L ef
                                               tn ak ed,thegov ernm e n
                                                                      t
                                                                      'simp rec
                                                                              ise
    quest
        iond idno tm  ee
                       tth es tand a
                                   rds  e
                                        tinB ronston.I tc anno
                                                             tp  rovideaju ry wi
                                                                               th
    asuffic
          ie n
             tb asi
                  stor eason a b
                               lyc  oncludethatCi cale
                                                     s ew il
                                                           lfu
                                                             llyl iedbya  nswer
                                                                              ing
    ash edid.Id.at579 .A sk ingsimp  lefollow-upqu  es
                                                     tion scouldh  averesolvedthe
    imp rec
          isiona ndfulfi
                       lledth egov  ernm ent
                                           'sobl
                                               ig a
                                                  tionund  erBron s
                                                                  ton.W he therby
    st
     r a
       tegyo rinadv er
                     tence,th egov ernm entdidno tdoso  .

Th
 eCou
    rtg
      ran
        tedC
           ica
             les
               e'smo
                   tiontod
                         ism
                           issth
                               ech
                                 arg
                                   esa
                                     gain
                                        sth
                                          im.Id
                                              .at232
                                                   .

    S
    imi
      lar
        ly,inUn
              itedS
                  tat
                    esv
                      .Landau,737F
                                 .Supp
                                     .778(S
                                          .D.N
                                             .Y.1990
                                                   ),th
                                                      ecou
                                                         rt

d
ism
  iss
    edap
       erju
          ryind
              ictm
                 ent
                   ,ho
                     lding“th
                            econ
                               tex
                                 tofa
                                    llth
                                       epr
                                         ece
                                           dingqu
                                                est
                                                  ion
                                                    sandLandau
                                                             's

g
randju
     ryt
       est
         imon
            yasawho
                  le,th
                      epr
                        ose
                          cuto
                             r'
                              squ
                                est
                                  ion
                                    she
                                      rea
                                        refund
                                             amen
                                                ta
                                                 llyamb
                                                      iguou
                                                          s

a
ndc
  anno
     tasam
         att
           ero
             flawtosuppo
                       rtap
                          erju
                             ryc
                               onv
                                 ict
                                   ion
                                     .La
                                       nda
                                         u'smo
                                             tioni
                                                 sth
                                                   ere
                                                     for
                                                       e

g
ran
  teda
     ndth
        eind
           ictm
              enti
                 sdi
                   smi
                     ssed
                        .”Id
                           .at784–85(
                                    emph
                                       asi
                                         sadd
                                            ed)
                                              .Th
                                                esam
                                                   eistru
                                                        e

h
ere
  .Inth
      econ
         tex
           tofth
               equ
                 est
                   ion
                     spr
                       ece
                         dingth
                              ese
                                lec
                                  tiv
                                    elyquo
                                         tedt
                                            est
                                              imonyinCoun
                                                        tsF
                                                          ive

a
ndS
  ixandth
        etr
          ans
            crip
               tsa
                 sawho
                     le,th
                         ese
                           lec
                             tedqu
                                 est
                                   ion
                                     swe
                                       refund
                                            amen
                                               tal
                                                 lyamb
                                                     iguou
                                                         s.

    I
    nUn
      itedS
          tat
            esv
              .Manapa
                    t,928F
                         .2d1097(
                                11thC
                                    ir
                                     .1991
                                         ),th
                                            eEl
                                              eve
                                                nthC
                                                   irc
                                                     uit

a
ff
 irm
   eda
     nac
       qui
         tta
           lonth
               egrou
                   ndso
                      ffund
                          amen
                             talamb
                                  igu
                                    itya
                                       sar
                                         esu
                                           lto
                                             fth
                                               econ
                                                  ten
                                                    tofth
                                                        e

fo
 rmth
    atw
      asth
         eba
           siso
              fth
                epro
                   sec
                     ution
                         .Th
                           ere
                             ,th
                               ede
                                 fend
                                    antapp
                                         liedf
                                             ora
                                               nAi
                                                 rman M
                                                      edi
                                                        cal

C
ert
  if
   ica
     tetoth
          eFe
            der
              alAv
                 ia
                  tionAdm
                        ini
                          str
                            at
                             ion
                               .Th
                                 eapp
                                    lic
                                      at
                                       ionin
                                           clud
                                              edas
                                                 ect
                                                   ione
                                                      nti
                                                        tle
                                                          d

“M
 edi
   calH
      is
       tory
          ”th
            atcon
                tain
                   edtw
                      enty
                         -fou
                            rqu
                              est
                                ion
                                  sre
                                    gard
                                       ing“
                                          cond
                                             it
                                              ion
                                                s.”Th
                                                    efi
                                                      rsttw
                                                          enty
                                                             -



                                         7
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 12 of 16




on
 e“c
   ond
     it
      ion
        s”qu
           est
             ion
               swe
                 rea
                   llm
                     edi
                       calinn
                            atu
                              re.Th
                                  etw
                                    enty-
                                        sec
                                          onda
                                             ndtw
                                                enty
                                                   -th
                                                     ird

qu
 est
   ion
     s,how
         eve
           r,inqu
                ire
                  dabou
                      tconv
                          ic
                           tion
                              s(on
                                 eabou
                                     t“t
                                       raf
                                         ficc
                                            onv
                                              ict
                                                ion
                                                  s,”th
                                                      eoth
                                                         era
                                                           bou
                                                             t

“
oth
  erc
    onv
      ict
        ion
          s”)
            .Man
               apa
                 tan
                   swe
                     redinth
                           eneg
                              at
                               ivetobo
                                     thqu
                                        est
                                          iontw
                                              enty-
                                                  twoa
                                                     nd

qu
 est
   iontw
       enty-
           thr
             ee,a
                ndth
                   esea
                      nsw
                        ersb
                           ecam
                              eth
                                eba
                                  sisfo
                                      rhi
                                        spro
                                           sec
                                             utionfo
                                                   r“know
                                                        ing
                                                          ly

a
ndw
  il
   lfu
     lly
       ”mak
          ingf
             als
               est
                 atem
                    ent
                      stoa
                         nyd
                           epa
                             rtm
                               ento
                                  rag
                                    enc
                                      yofth
                                          eUn
                                            itedS
                                                ta
                                                 tes
                                                   .In

a
ff
 irm
   ingth
       edi
         str
           ic
            tcou
               rt
                'sd
                  eci
                    siontod
                          ism
                            issth
                                eind
                                   ic
                                    tme
                                      nt,th
                                          eEl
                                            eve
                                              nthC
                                                 irc
                                                   uits
                                                      tat
                                                        ed:

    Al
     thoughth esing
                  lestat
                       em ents“Recordoftraf
                                          ficconv
                                                i c
                                                  tions,”or“Recordofo ther
    conv
       ictions”m ayno tbeamb iguou
                                 ss tand
                                       inga lone
                                               ,th eyb ecomequit
                                                               ec onfu s
                                                                       ing
    whenbu r
           iedinal istheade d “Med
                                 i ca
                                    lH isto
                                          ry ”andpu rport
                                                        e d
                                                          lyconcernedw  i
                                                                        th
    med
      icalc ondi
               tions
                   ..
                    ..Inord e
                            rtosucc e
                                    ssfu
                                       llypro s
                                              ecu
                                                t ea nindic
                                                          tmentform aking
    afal
       ses tat
             em ent
                  ,thegov ernment mustnotremov equ es
                                                    tionsfromthec on
                                                                   t extin
    whi
      chth e
           ira n
               sw er
                   sw  e
                       regiveninana t
                                    t empttop rovetheirclar
                                                          ity
                                                            .

Id
 .at1101
       .

    A
    lsoh
       elp
         fuli
            sUn
              itedS
                  tat
                    esv
                      .Chu
                         joy
                           ,207F
                               .Supp
                                   .3d626
                                        ,654–55(W
                                                .D.V
                                                   a.

2016
   ),a
     ff
      'dsubnom
             .Un
               itedS
                   tat
                     esv
                       .Ed
                         lind,887F
                                 .3d166(
                                       4thC
                                          ir
                                           .2018
                                               ),anda
                                                    ff
                                                     'd,770F
                                                           .

App
  'x33(
      4thC
         ir
          .2019
              ),wh
                 ereth
                     ecou
                        rtd
                          ism
                            iss
                              edmu
                                 lt
                                  iplep
                                      erju
                                         rya
                                           ndf
                                             als
                                               est
                                                 atem
                                                    entc
                                                       la
                                                        ims
                                                          ,

ho
 lding
     :

    Moreov e
           r,iti snotp  er
                         jur
                           iou sfor[thed ef endant
                                                 ]tog  ivea ne vasivea nswertoa
    broadly-wo rdedqu est
                        ion,solonga  sherr esponsew  asnotf alse
                                                               .S  e
                                                                   eUn i
                                                                       t edStat
                                                                              es
    v
    .R  everon M  ar
                   tin e
                       z ,836F .2d684 ,689(1   stCir.1988 )(  “
                                                              Ino rdertosu sta
                                                                             ina
    perjuryc harge,evasionsarenote nough.Th  egov e
                                                  rnm  entmu stshowmo  rethanthat
    thein te
           rdi ctedstatem en
                           tw  asunr e
                                     spon siveo rgu arde d
                                                         .A tab  arem inimum ,the
    rem ark mu sth a
                   veb  eenl
                           iteral
                                lyf a
                                    lse.”
                                        );Un itedStatesv.Ea  rp,812F  .2d917 ,919
    (4thC ir
           .1987  )( “Th eburdeni sonth equ  est
                                               ionertop inth  ewitnessdowntoth  e
    spe c
        ificob jectofth equ est
                              ion e
                                  r'
                                   sinqu iry.”);Uni
                                                  tedS tat e
                                                           sv .Na egele, 341B .R.
    349,359(D   .D.C.2006 )(“ [
                              I]nthec ontexto fp e
                                                 rjuryc harge sbasedona  dve
                                                                           rsari
                                                                               al
    que s
        tioning,i ti s notth  ed ecl
                                   a r
                                     ant'
                                        s bu  rdento p  rovidec a nd
                                                                   id an sw e
                                                                            rs.”
                                                                               ).
    Acc o
        rdingly,th egov ernm en
                              tf ai
                                  ledtoo ff e
                                            rsu ff
                                                 iciente videnceth a
                                                                   tEd lind'sfirs
                                                                                t
    twoa  nsw ers—th atsh eh add innerw i
                                        th Kw   i
                                                atkow skiin Ap ri
                                                                l—w eref al
                                                                          se. No
    reason ablejurorc ouldcon c
                              lud eotherwise.
I
nUn
  itedS
      tat
        esv
          .Ru
            edl
              ing
                er,990F
                      .Supp
                          .1295
                              ,1303
                                  –04(D
                                      .Ka
                                        n.1997
                                             ),th
                                                ecou
                                                   rta
                                                     fte
                                                       r

“
car
  efu
    llyr
       evi
         ew[
           ing
             ]th
               eal
                 leg
                   at
                    ion
                      s”foundth
                              atth
                                 epe
                                   rju
                                     ryc
                                       harg
                                          emu
                                            stb
                                              edi
                                                smi
                                                  sse
                                                    d.Th
                                                       e



                                         8
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 13 of 16




c
our
  the
    ldth
       atth
          eamb
             igu
               ityo
                  fbo
                    thqu
                       est
                         ion
                           sre
                             nde
                               redth
                                   ean
                                     swe
                                       rsin
                                          suf
                                            fic
                                              ien
                                                tasam
                                                    att
                                                      ero
                                                        f

l
awtosuppo
        rtap
           erju
              ryc
                onv
                  ict
                    ion
                      . Th
                         ecou
                            rtsho
                                ldingi
                                     sequ
                                        al
                                         lya
                                           ppl
                                             ica
                                               bleh
                                                  ere
                                                    :

    Prec
       iseques
             tioning is
                      imp erat
                             ivea sap r
                                      edica
                                          tefortheo f
                                                    fen
                                                      seo fp e
                                                             rjur
                                                                y.Ap  erjury
    conv
       ict
         ionc annotb ebasedupone v as
                                    iveansw e
                                            rsore venuponm  i
                                                            slead
                                                                inga nsw ers
    solongastheya relit
                      eral
                         lytrue.Inth efaceofev a
                                               siono rmisl
                                                         ea d
                                                            inga n
                                                                 sw ers,itis
    thelawyer
            'sdutytob ringthew itnessbacktothem ark,tof
                                                      lushou tthewh oletruth
    wi
     ththetoo
            lso fa dver
                      s a
                        rye xamination.W henalineofqu e
                                                      stioningissov agu eas
    tobefundam entallyamb iguous,thea nswer
                                          sa ssoci
                                                 atedwithth equest
                                                                 ion spo sed
    maybeinsu
            ff icientasam  a
                           tte
                             ro flawtosuppo rtap e
                                                 rjuryconvict
                                                            ion(cleanedup ).

And
  ,fin
     ally
        ,al
          thoughth
                 erea
                    remo
                       re,inUn
                             itedS
                                 tat
                                   esv
                                     .Bond
                                         s,580F
                                              .Supp
                                                  .2d925
                                                       ,931(N
                                                            .D.

C
al
 .2008
     ),th
        ecou
           rtr
             uledth
                  atu
                    singth
                         ete
                           rms“
                              any
                                thingl
                                     ike
                                       ”inconn
                                             ect
                                               ionw
                                                  ithap
                                                      erju
                                                         ry

p
ros
  ecu
    tioninap
           rof
             ess
               ion
                 alb
                   ase
                     bal
                       lst
                         ero
                           idinv
                               est
                                 iga
                                   tionc
                                       rea
                                         tedas
                                             eriou
                                                 sprob
                                                     lem
                                                       .Th
                                                         e

gove
   rnm
     enta
        rgu
          ed,s
             imi
               lartoth
                     ecl
                       aim
                         she
                           reth
                              at
                               ,incon
                                    tex
                                      t,th
                                         isph
                                            ras
                                              ere
                                                fer
                                                  sto“
                                                     any
                                                       thingl
                                                            ike

s
ter
  oid
    sth
      atcou
          ldh
            avel
               edtoapo
                     si
                      tiv
                        est
                          ero
                            idt
                              est
                                .”A
                                  cco
                                    rdingtoth
                                            ecou
                                               rt
                                                ,th
                                                  eus
                                                    eofth
                                                        e

qu
 al
  if
   ierm
      adeth
          equ
            est
              ionfu
                  ndam
                     ent
                       al
                        lyamb
                            iguou
                                sre
                                  qui
                                    rin
                                      gdi
                                        smi
                                          ssa
                                            lofth
                                                ecoun
                                                    t.

    Th
     egov
        ernm
           ent
             ,atp
                age133o
                      fit
                        sRe
                          spon
                             se,in
                                 cor
                                   rec
                                     tlysugg
                                           est
                                             sth
                                               atth
                                                  ebu
                                                    rde
                                                      nwa
                                                        son

M
s.M
  axw
    el
     lorh
        erc
          oun
            seltoc
                 lar
                   ifyth
                       econ
                          fus
                            edqu
                               est
                                 ion
                                   s,p
                                     art
                                       icu
                                         lar
                                           lyr
                                             ega
                                               rdingth
                                                     ein
                                                       fin
                                                         ite

t
imesp
    an.F
       ir
        st
         ,th
           ati
             ssimp
                 lyw
                   rong
                      . Th
                         equ
                           est
                             ion
                               erh
                                 asth
                                    ere
                                      spon
                                         sib
                                           il
                                            itytoa
                                                 skc
                                                   lea
                                                     r

qu
 est
   ion
     sandto“p
            indown
                 ”th
                   ewi
                     tne
                       ss.C
                          ica
                            les
                              e,863F
                                   .Supp
                                       .2d231
                                            ,236
                                               –37
                                                 .Iti
                                                    sth
                                                      e

gov
  ernm
     ent
       ,no
         tMs
           .Maxw
               el
                lwhoi
                    seng
                       aginginpo
                               st-
                                 hocd
                                    efin
                                       it
                                        ion
                                          sabou
                                              tund
                                                 efin
                                                    edt
                                                      erm
                                                        s

“
sch
  eme
    ”and“
        int
          era
            ctw
              ith
                ”(Coun
                     tFiv
                        e);anda
                              bou
                                tth
                                  e“p
                                    res
                                      enc
                                        e”o
                                          fce
                                            rta
                                              ini
                                                tem
                                                  s,o
                                                    r

Ep
 ste
   in’
     spo
       sse
         ssiono
              f“i
                tem
                  s”u
                    sedin“
                         act
                           ivi
                             tie
                               s,”h
                                  er“
                                    awa
                                      ren
                                        ess
                                          ”ofwh
                                              atEp
                                                 ste
                                                   inw
                                                     asdo
                                                        ing

wh
 ensh
    ewa
      sn’
        twi
          thh
            imina“
                 mi
                  lle
                    nnium”a
                          ndg
                            ivinga“m
                                   ass
                                     age
                                       .”(Coun
                                             tSix)
                                                 .Be
                                                   cau
                                                     seth
                                                        e

qu
 est
   ion
     swe
       resob
           ad,th
               egov
                  ernm
                     entsp
                         end
                           ssign
                               if
                                ica
                                  nten
                                     ergyt
                                         ryingtor
                                                at
                                                 ion
                                                   al
                                                    izewh
                                                        atth
                                                           e

qu
 est
   ion
     erm
       ean
         t.

    Th
     ean
       swe
         rstoth
              eba
                d,amb
                    iguou
                        s,ob
                           jec
                             tion
                                abl
                                  equ
                                    est
                                      ion
                                        swe
                                          rea
                                            lso“
                                               li
                                                ter
                                                  ally

t
rue
  .”B
    ron
      stonv
          .Un
            itedS
                tat
                  es,409U
                        .S.352(1973
                                  ),m
                                    ake
                                      scl
                                        earth
                                            atanind
                                                  ividu
                                                      alc
                                                        anno
                                                           tbe


                                      9
     Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 14 of 16




c
onv
  ict
    edo
      fpe
        rju
          ryfo
             rana
                nsw
                  erg
                    ive
                      nund
                         ero
                           athth
                               ati
                                 sli
                                   ter
                                     al
                                      lyt
                                        rue
                                          ,ev
                                            eni
                                              fiti
                                                 s

un
 respon
      siv
        eandin
             tend
                edtom
                    is
                     lea
                       d.Th
                          eCou
                             rtno
                                tedth
                                    at“
                                      [t
                                       ]hebu
                                           rde
                                             nisonth
                                                   equ
                                                     est
                                                       ion
                                                         erto

p
inth
   ewi
     tne
       ssdowntoth
                esp
                  eci
                    ficob
                        jec
                          tofth
                              equ
                                est
                                  ion
                                    er
                                     'sinqu
                                          iry
                                            .”Id
                                               .at360
                                                    .Th
                                                      ean
                                                        swe
                                                          rs

toth
   equ
     est
       ion
         sinCoun
               tsF
                 ivea
                    ndS
                      ixa
                        re“
                          li
                           ter
                             allyt
                                 rue
                                   ”asd
                                      isc
                                        uss
                                          edind
                                              eta
                                                ilin M
                                                     s.

M
axw
  el
   l’smov
        ingb
           rie
             f.

I
II. Th
     eQu
       est
         ion
           sandAn
                swe
                  rsW
                    ereImma
                          ter
                            ial
    Th
     egov
        ernm
           enti
              scon
                 fus
                   inga
                      rgu
                        abl
                          e“r
                            elev
                               anc
                                 e”a
                                   nd“m
                                      ate
                                        ria
                                          li
                                           ty”w
                                              hich“
                                                  areno
                                                      t

synonymou
        s.”Un
            itedS
                tat
                  esv
                    .Li
                      tva
                        k,808F
                             .3d160
                                  ,174(
                                      2dC
                                        ir
                                         .2015
                                             ).I
                                               tisno
                                                   tenoughth
                                                           atany

a
ll
 ege
   d“m
     isr
       epr
         ese
           nta
             tion
                ”con
                   cern“
                       ava
                         ria
                           bleth
                               atm
                                 at
                                  ter
                                    edtoth
                                         e”r
                                           ecip
                                              ien
                                                tofth
                                                    e

in
 form
    ation
        .Th
          egov
             ernm
                entmu
                    stp
                      rov
                        eth
                          ata
                            ll
                             ege
                               dmi
                                 sst
                                   atem
                                      ent
                                        swe
                                          re“
                                            cap
                                              abl
                                                eof

in
 flu
   enc
     ingad
         eci
           sion
              ”ofth
                  ein
                    tend
                       edr
                         ecip
                            ien
                              t.Id
                                 .Itr
                                    ema
                                      insun
                                          cle
                                            arhowth
                                                  egov
                                                     ernm
                                                        entw
                                                           il
                                                            l

a
rgu
  eth
    isi
      ssu
        e.How
            eve
              r,th
                 equ
                   est
                     ion
                       swe
                         reimp
                             rop
                               era
                                 ndc
                                   ouldno
                                        tha
                                          vep
                                            rodu
                                               ceda
                                                  dmi
                                                    ssib
                                                       le

e
vid
  enc
    efo
      raju
         rytoc
             ons
               ide
                 r.Th
                    erew
                       asno
                          thing“
                               inf
                                 lue
                                   nce
                                     d”onth
                                          epa
                                            rto
                                              fth
                                                equ
                                                  est
                                                    ion
                                                      ers

whow
   ouldno
        tha
          vea
            ccep
               teda
                  nya
                    nsw
                      erf
                        rom M
                            s.M
                              axw
                                el
                                 last
                                    rue
                                      . Mo
                                         reov
                                            er,th
                                                equ
                                                  est
                                                    ion
                                                      s

w
ereno
    tca
      lcu
        la
         tedtol
              eadtod
                   isc
                     ove
                       rab
                         lee
                           vid
                             enc
                               e.

                             CONCLUS
                                   ION

    Th
     eCou
        rth
          asth
             ene
               ces
                 saryt
                     ran
                       scr
                         ipt
                           stod
                              ecid
                                 eth
                                   isi
                                     ssu
                                       ein M
                                           s.M
                                             axw
                                               el
                                                l’sf
                                                   avo
                                                     r,

p
ret
  ria
    l.A
      cco
        rding
            ly,M
               s.Ma
                  xwe
                    llr
                      equ
                        est
                          sth
                            atth
                               eCou
                                  rtd
                                    ism
                                      issCoun
                                            tsF
                                              ivea
                                                 ndS
                                                   ix.

    D
    ated
       :Ma
         rch15
             ,2021




                                    10
Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 15 of 16




                             Respectfully submitted,


                             s/ Jeffrey S. Pagliuca
                             Jeffrey S. Pagliuca
                             Laura A. Menninger
                             HADDON, MORGAN & FOREMAN P.C.
                             150 East 10th Avenue
                             Denver, CO 80203
                             Phone: 303-831-7364

                             Christian R. Everdell
                             COHEN & GRESSER LLP
                             800 Third Avenue
                             New York, NY 10022
                             Phone: 212-957-7600

                             Bobbi C. Sternheim
                             Law Offices of Bobbi C. Sternheim
                             33 West 19th Street - 4th Floor
                             New York, NY 10011
                             Phone: 212-243-1100

                             Attorneys for Ghislaine Maxwell




                               11
      Case 1:20-cr-00330-AJN Document 208 Filed 04/16/21 Page 16 of 16




                             Ce
                              rti
                                fic
                                  ateo
                                     fSe
                                       rvi
                                         ce

      Ih
       ere byc e
               rt
                ifytha
                     tonMarch15,2021,Is e
                                        rv e
                                           dbyem  a
                                                  il
                                                   ,pu r
                                                       suantRule2(B
                                                                  )ofthe
Cour
   t’
    sind
       ividu alprac
                  tic
                    esincr
                         iminalca
                                ses,th
                                     eR eply Memorandumo fLawinSuppor
                                                                    tofMs.
Maxwe
    ll
     ’s Mo tiontoDi smi
                      ssCount
                            sFi v
                                eandSi xoftheSup
                                               ersedingIndi
                                                          ctmen
                                                              tBe c
                                                                  auseth
                                                                       e
Alle
   gedMisstatementsareno
                       tPerjur
                             iousasaMa tt
                                        erofLawuponth  efol
                                                          lowing:

Ali
  son Moe
MaureneCom ey
AndrewRoh rbach
LaraPom e
        ra n
           tz
U.S.At
     torney’sOff
               i ce
                  ,SDNY
OneS a
     intAnd rew
              ’sP laza
NewY  o
      rk,NY10007
Ali
  son.moe@u sdo
              j.gov
Maurene
      .com ey@usdoj.gov
Andrew.Rohrbach@u sdoj
                     .gov
Lara
   .Pom e
        ra n
           tz@ usdoj
                   .gov


                                       s
                                       /Ch
                                         ris
                                           tianR
                                               .Ev
                                                 erd
                                                   el
                                                    l




                                     12
